Citation Nr: 1636925	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for lower back disability.  

2.  Entitlement to service connection for bilateral hip disability.  

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bilateral ankle disability.

5.  Entitlement to service connection for bilateral wrist disability.

6.  Entitlement to service connection for bilateral elbow disability.

7. Entitlement to service connection for stomach disability.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

9. Entitlement to service connection for hypertension.

10. Entitlement to service connection for breathing disability.

11. Entitlement to service connection for left ear hearing loss disability.

12. Entitlement to service connection for obstructive sleep apnea.

13. Entitlement to service connection for a scar on the stomach. 

14. Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD) with bipolar disorder.  

15. Entitlement to an initial disability rating higher than 10 percent for right shoulder rotator cuff and SLAP tears (dominant).

16. Entitlement to an initial disability rating higher than 10 percent for left shoulder rotator cuff tear with osteoarthritis (non-dominant).

17. Entitlement to an initial compensable disability rating for scars, right and left shoulders status post arthroscopy.

18.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had qualifying service based on several periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) between March 1992 and May 2012.  In particular, DD Forms 214 signifying active duty or ACDUTRA for the following dates are of record: March to June 1992; May to August 2004; January 2009 to April 2010; and April 2011 to May 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that his service-connected disability causes him to be unemployable.  As such, the TDIU claim is properly before the Board.

The record in this matter consists solely of electronic claims files and has been reviewed.  

The Board will decide below the service connection claim for left ear hearing loss and the increased rating claim for psychiatric disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss disability for VA compensation purposes.  

2.  The Veteran's PTSD does not cause total occupational and social impairment.  

  
CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for a rating in excess of 70 percent, for PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied prior to the rating decisions on appeal by way of letters sent to the Veteran in September 2012 and January 2014.  The letters informed him of his duty and VA's duty for obtaining evidence.  In addition, the letters notified the Veteran regarding claims for service connection, and regarding effective dates and disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claim for a higher initial rating, any defect in notice would not be prejudicial here.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated.  This renders section 5103(a) notice unnecessary because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Inasmuch as the appeal regarding a higher initial rating decided here stems from a granted service connection claim and its initial rating, VA's VCAA notice obligation with respect to that claim has been fully satisfied.
VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained. 

VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims, to include private and VA treatment records.  VA provided the Veteran with VA compensation examinations into the claims decided below.  Moreover, VA afforded the Veteran the opportunity to give oral testimony before the Board, which he declined.    

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Service Connection

In June 2014, the AOJ denied the Veteran's claim of service connection for bilateral hearing loss disability.  The AOJ later found service connection warranted for right ear hearing loss disability, but continued its denial of left ear hearing loss disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Under VA guidelines, however, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, service connection is unwarranted because the evidence demonstrates that the Veteran does not have left ear hearing loss disability under 38 C.F.R. § 3.385.  During the appeal period he underwent two VA audiology examinations, in March 2014 and October 2015.  Neither examination report indicates in the left ear an auditory threshold of 40 decibels in a frequency between 500 and 4000 Hz, neither indicates auditory thresholds of at least 26 decibels in at least three of the frequencies between 500 and 4000 Hz, and neither report indicates speech recognition less than 94 percent in the left ear.  38 C.F.R. § 3.385.  The remaining records do not show such findings either.

The Board does not ignore that the Veteran was likely exposed to acoustic trauma during service, that he has service-connected right ear hearing loss and tinnitus, and that he has decreased hearing acuity in his left ear.  However, the severity of the loss in the left ear does not rise to the level of severity required to establish a current disability for VA compensation purposes.  In the absence of proof of current disability in the left ear, there is no valid claim of service connection for left ear hearing loss disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for left ear hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Initial Disability Rating for PTSD/Bipolar Disorder

The Veteran claims a higher initial rating for service-connected psychiatric disability.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

The Veteran claimed service connection for PTSD on September 13, 2013.  In June 2014, the AOJ granted the claim, and assigned an initial rating of 50 percent effective the date of claim.  The Veteran appealed the assigned rating.  During the pendency of the appeal, the AOJ increased the initial rating to 70 percent, effective the date of claim.  The Veteran continues his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board will therefore consider whether a higher rating has been warranted here at any time since the initial service connection claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119 (1999).  

	Law and Regulations

The Veteran's PTSD has been rated under DC 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the Veteran's PTSD has been rated as 70 percent disabling during the appeal period, the Board's inquiry will focus on whether the maximum rating of 100 percent has been warranted at any time since September 13, 2013.  
     
Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as Mauerhan also pointed out, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   Indeed, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Within the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

The Board notes that the DSM-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in January 2016.  Consequently, DSM-V (and not DSM-IV) is applicable.  
	Evidence

The relevant evidence of record dated since the date of claim in September 2013 consists of VA treatment records, lay statements from the Veteran, and VA compensation examination reports dated in March 2014 and October 2015.  

The March 2014 VA examiner noted the Veteran's reports of anxiety and intrusive thoughts.  The Veteran stated that he did not like crowds or small spaces, and that he has intermittent panic attacks characterized by tachycardia, shortness of breath, chest pain, and the fear of having a heart attack.  He reported suppressing anger due to fear, and being hypervigilant.  

The Veteran denied current suicidal or homicidal ideation, intent, or plan, obsessions, compulsions, or generalized anxiety.  The Veteran indicated that prior to filing his claim, he experienced auditory hallucinations or delusions during a depressive episode, but that he has experienced none since using medication, other than hearing a "muffling sound."  The Veteran stated that use of medication had improved his mood.  He also indicated employment in housekeeping with a night job.  He indicated that he had not missed work due to his illness.  He also noted that he ran errands, attended church, and interacted with his four children.  He also indicated two marriages, and current separation from his second spouse.  

On examination, the examiner noted good grooming, appropriate dress, congenial, congruent, euthymic, and open mood, soft and "somewhat timid" speech with some irritability, normal affect, logical and goal-directed thinking and, based on cognitive screening, "normal cognitive functioning."  The examiner stated that the Veteran was "managing activities of daily living for the most part.  He has no deficits or lapses in personal hygiene.  His social functioning is grossly intact for basic skills. ...  His condition at this time is stable.  He denies current problems with alcohol or substance abuse and reports no current inappropriate behavior.  Thought processes and communication are not impaired today.  He is competent to manage funds for VA purposes."  The examiner noted diagnoses of PTSD and bipolar disorder, currently treated with Lithium and Risperidone, with good effect. 

The October 2015 VA examiner noted a worsening of the Veteran's condition, indicating deficiencies in most areas of the Veteran's life (e.g., work, school, family relations, judgment, thinking and/or mood).  On examination, the examiner  noted the Veteran's discomfort, overall affective flattening, and psychomotor agitation during the examination.  He stated that the Veteran continued to exhibit symptoms related to PTSD and bipolar disorder with a "decompensation in
early 2015 that required hospitalization" due to increasing hallucinations, paranoia, and depression with suicidal thoughts.  Testing indicated moderately severe depression.  The examiner noted the Veteran's history of manic episodes with impulsive behavior including fast driving and shopping.  The examiner also noted social withdrawal, persecutory ideation, reduced activity, exaggerated startle response, and low motivation.  The examiner noted the poor quality of the Veteran's sleep, which was hampered by nightmares of falling and of military engagement.  

But the examiner also indicated that the Veteran was coherent and cognitively sound.  The Veteran was prompt, well groomed, clean, appropriately dressed, with normal speech, normal thought process and communication, fair insight and judgement, and that he appeared a reliable historian.  The Veteran denied obsessive thoughts or compulsive behaviors, and any panic attacks since his hospitalization in 2015.  The examiner noted "[t]here is no inappropriate behavior."  Cognitive testing indicated normal functioning.  The examiner stated that medication alterations have improved his mood stability and he is not currently experiencing any hallucinations.  Further, the Veteran denied active suicidal/homicidal ideation, intent or planning.   He did not have problems with substance abuse.  Lastly, the examiner noted that the Veteran maintained a relationship with his mother and his children, and with his current spouse.  The report also notes that the Veteran continued to work full time for a job that required waking every morning, showering, and commuting.  

VA treatment records dated between June 2013 and June 2014 indicate similar symptoms.  The Veteran describes his chronic symptoms of anger, depression, anxiety, sleep difficulty, with recurrent thoughts from his experiences during military service, and with occasional hallucinatory sounds and visions.  The records document the prescription and use of medication for psychiatric symptoms with good results.  The records also indicate that the Veteran was cooperative, logical, oriented fully, coherent, cognitively sound, working full time, pursuing a degree as a college student, engaged in relationships with family members, and not suicidal or homicidal.  

	Analysis 

Based on the foregoing, a 100 percent rating has not been warranted during the appeal period.  While the evidence has indicated severe symptomatology including depression, mania, panic attacks, and delusions, the Veteran's psychiatric impairment cannot be described as total occupational and social impairment as contemplated by the maximum rating for psychiatric disabilities.  The Veteran had impairment in thought processes and communication, but it cannot be described as "gross."  Certain of the medical findings indicate that the Veteran may have experienced some hallucinations, but the preponderance of the evidence indicates no psychosis and occasional delusions/hallucinations.  Indeed, the delusions cannot be described as "persistent."  The evidence showed anger and irritability not to such an extent that the Veteran has been in persistent danger of hurting himself or others.  The evidence shows that he has been able to perform activities of daily living to include personal hygiene requirements.  The evidence has generally showed that he has been fully oriented, with primarily intact memory, judgment, and insight.  Furthermore, he continues to be employed full time, and continues to maintain his relationships with family members.  In short, despite the Veteran's severe symptoms, he has not exhibited the type of cognitive impairment or other symptoms on a par with the level of severity exemplified in these manifestations.   He has been coherent and in self control since September 13, 2013.  38 C.F.R. 4.130, Diagnostic Code 9411.

In sum, from September 13, 2013, a preponderance of the evidence is against the assignment of a 100 percent rating for service-connected psychiatric disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



IV.  Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's psychiatric disabilities are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.130.  Specifically, the Veteran's symptomatology is expressly listed in the relevant rating criteria.  There is no showing of other symptoms not contemplated.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for the psychiatric disability addressed here in addition to shoulder and scar disabilities.  The Veteran has at no point during the current appeal indicated that his psychiatric disability results in further disability when looked at in combination with the other service-connected disorders.      

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's psychiatric disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.  

Entitlement to an initial disability rating higher than 70 percent for PTSD with bipolar disorder is denied.  


REMAND

A remand is warranted for the issues remaining on appeal for the following reasons.  

First, the current record is not clear regarding when the Veteran served on active duty and ACDUTRA.  A DD Form 214 noting active duty between May and August 2004 indicates over two years of prior active service.  Records from the Wyoming Air National Guard note several periods of either active duty or ACDUTRA prior to May 2004.  But the records are not clear regarding the type and the dates of the service.  Because the standard by which service connection is granted changes based on the type of service, an effort must be made to detail in a report the dates of active duty/ACDUTRA/INACDUTRA between 1992 and 2012.  

Second, the Veteran should be provided VA compensation examinations into his higher initial rating claims for shoulder and scar disorders.  The record contains a January 2013 VA examination report addressing these disorders.  However, VA treatment records dated since then provide conflicting evidence regarding the current severity of the disorders.  As it appears that the severity of the disorders may have changed since January 2013, a new examination report detailing the current nature and severity of the disorders should be included in the record.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Third, a new VA compensation examination is necessary for the service connection claim for back disability.  A new opinion is necessary regarding whether the Veteran either incurred or aggravated a back disorder during active service.  the Veteran contends that his back disability began in 2004, according to his original claim for service connection. An April 2014 VA opinion addresses this issue but appears to confuse the applicable legal standards.  In that report, the examiner checked a box noting the clear and unmistakable evidence standard.  But in comments explaining the examiner's findings, the examiner addressed the issue under the preponderance of the evidence standard, rather than the clear and unmistakable standard applicable here.  Because the exact dates of service are not yet known, it remains unclear what standard applies. 

Fourth, new VA compensation examinations should be conducted into the remaining service connection claims on appeal (regarding bilateral hip, bilateral knee, bilateral ankle, bilateral wrist, bilateral elbow, stomach, GERD, hypertension, breathing. apnea, and stomach scar disability).  The Veteran has asserted that these disorders were either incurred during his periods of service, or are secondary to PTSD and/or the back disability.  Further, the evidence raises the issue of whether certain of these disorders preexisted service, and were aggravated by service.    

Fifth, several issues, to include the TDIU claim, are inextricably intertwined with remanded issues, and should be remanded as well.  Action on these claims must be deferred until the other issues have been adjudicated.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).

Lastly, any outstanding VA treatment records should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records, the most recent of which are dated in June 2014.  

2.  Include a memorandum in the record detailing the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  Please note that the record currently indicates over two years of active service prior to May 2004, for which only four months are accounted.    

3.  Schedule the Veteran for a VA examination into his claims for higher ratings for shoulder and scar disorders.  The examiner should review the record prior to examination and comment on the current severity of the disorders.  In particular, the examiner should detail the range of motion in the Veteran's shoulders, and whether the scar tissue on the shoulders is deep, painful, unstable, and/or limits motion.  

With specific regard to range of motion the examiner specifically must, to the extent possible, (1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways.  Specifically, the left hip joint should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the ranges of motion of the right hip joint.  If such testing is not possible, the examiner should document why the testing was not possible.  The point at which pain begins must also be noted.

4.  After the Veteran's service periods have been confirmed, schedule the Veteran for a VA examination to determine the nature and etiology of his current lower back disability.  The examiner should review the record prior to examination, and obtain a full history from the Veteran regarding the onset of his back pain, and the progression of the disability.  The following questions should then be addressed:

(a) Is it at least as likely as not that the Veteran has a back disability that is related to a period of active duty or ACDUTRA?

(b) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that a back disability preexisted active duty?  If it preexisted, is there clear and unmistakable evidence that it was NOT aggravated (i.e., permanently increased in severity) during service?  Is there clear and unmistakable evidence that any increase was due to the natural progression of the disability?

In addressing (a) and (b), please specifically discuss the back surgery the Veteran underwent during active duty in September 2011, the complaints and problems during active duty commencing in April 2011 that led to the surgery, and whether the back surgery and its residuals are clearly and unmistakably not a permanent increase in severity of the disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The Veteran's lay contentions must be considered and weighed in making the determination here.  
	
5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the other claimed disorders (bilateral hip, bilateral knee, bilateral ankle, bilateral wrist, bilateral elbow, stomach, GERD, hypertension, breathing. apnea, and stomach scar disability).  The examiner(s) should review the record prior to examination.  The following questions should then be addressed:

(a) What are the Veteran's current disorders (hip, knee, ankle, wrist, elbow, stomach, GERD, hypertension, breathing, apnea, or stomach scar)?  

Please include any disorders diagnosed since June 2012, and any residuals of previous injuries (e.g., ankle sprains, wrist surgery).   

(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed disorder was caused by service or is otherwise related to military service, to include any period of active duty or ACDUTRA, and to include any period of INACDUTRA during which the Veteran was injured?  

In particular, please indicate whether any disorder (hip, knee, ankle, wrist, elbow, stomach, GERD, hypertension, breathing. apnea, or stomach scar) had its onset during a period of service - either active duty or ACDUTRA, or, if the result of injury, during INACDUTRA.  In addressing (b) please discuss the STRs which indicate multiple in-service problems.  

(c) If the answer to (b) is negative for any diagnosed disability, is it at least as likely as not that such disability is proximately due to or the result of one or more of the Veteran's service-connected disorders to include PTSD and bipolar disorder, and/or a back disability if ultimately found service connected?  

In answering (c), please discuss the Veteran's lay assertions that medication associated with service-connected disability has caused other disabilities (e.g., stomach, GERD).  And, if back disability is determined to be service connected, please discuss his lay assertions that back problems caused other orthopedic disabilities.    

(d) If the answers to (b) and (c) are negative, is it at least as likely as not that a diagnosed disorder has been aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder. 

Each examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After the above development has been completed, readjudicate the claims on appeal, to include entitlement to TDIU.  If an issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


